         Case 3:20-cv-01175-JR    Document 70       Filed 11/19/20   Page 1 of 1


                    UNITED STATES COURT OF APPEALS
                                                                        FILED
                             FOR THE NINTH CIRCUIT
                                                                       NOV 18 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS




 WESTERN STATES CENTER, INC.,                      No. 20-35949
 an Oregon public benefit corporation; et
 al.,
                                                   D.C. No. 3:20-cv-01175-JR
               Plaintiffs - Appellees,             U.S. District Court for Oregon,
                                                   Portland
   v.
                                                   ORDER
 U.S. DEPARTMENT OF HOMELAND
 SECURITY; et al.,

               Defendants - Appellants.



        The motion filed by the government on November 16, 2020 for voluntary

dismissal of this appeal is granted. This appeal is dismissed. See Fed. R. App. P.

42(b); 9th Cir. R. 27-9.1.

        This order shall constitute the mandate.

                                                FOR THE COURT:

                                                MOLLY C. DWYER
                                                CLERK OF COURT

                                                By: Tina S. Price
                                                Deputy Clerk
                                                Ninth Circuit Rule 27-7
